Citation Nr: 0913092	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1951 to 
October 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2006, July 
2006, and February 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's petition to reopen his claim for service 
connection for herniated nucleus pulposus. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for herniated nucleus pulposus was denied by a June 1962 
rating decision.  He did not appeal.

2.  The evidence submitted since June 1962 does not relate to 
a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.


CONCLUSIONS OF LAW

1.  The June 1962 rating decision that denied entitlement to 
service connection for herniated nucleus pulposus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted since 
the June 1962 rating decision that denied entitlement to 
service connection for herniated nucleus pulposus and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his herniated nucleus pulposus 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided regarding the 
Veteran's herniated nucleus pulposus claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  In 
claims to reopen previously denied claims, assistance does 
not include providing a medical examination or obtaining a 
medical opinion unless new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination 
is afforded the Veteran because, as discussed below, new and 
material evidence has not been submitted.  Therefore, no 
further examination seeking an opinion regarding the 
Veteran's herniated nucleus pulposus is necessary to satisfy 
the duty to assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II. New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's claim of entitlement to service connection for 
herniated nucleus pulposus was denied by a June 1962 rating 
decision.  The RO denied the claim on the grounds that the 
Veteran's service treatment records contained no evidence of 
any complaint of, treatment for, or diagnosis of a back 
injury or condition.  To the contrary, the RO found that at 
his separation examination in September 1953, the Veteran 
specifically denied any illnesses, injuries, or operations, 
aside from a 1953 appendectomy, and reported no history of a 
back injury when he was examined for the Air Force Reserve in 
March 1954.  The Veteran was notified of this decision and of 
his appellate rights by a letter dated June 25, 1962.  He did 
not appeal.  Therefore, the June 1962 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  The Veteran filed a claim to reopen in 
September 2005.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2008).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2008).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the June 1962 decision, the evidence of record 
included the Veteran's statement that he injured his back 
during service (see written statement dated in January 1962), 
his service treatment records, and a letter from John Q. 
Brown, M.D., dated in January 1962 stating that his the 
Veteran's herniated nucleus pulposus very "possibly" goes 
back to an injury during service.  

Since June 1962, new evidence has been associated with the 
Veteran's claims file, including VA treatment records dated 
from May 2006 to November 2006, which indicate that the 
Veteran has sought treatment for back pain; a private 
treatment record from Kerry J. Kane, M.D., dated in April 
2006, indicating that the Veteran has severe degenerative 
changes of the lumbar spine; and a November 2006 VA magnetic 
resonance image (MRI) report which indicates that the Veteran 
has multilevel degenerative disc disease of the lumbar spine 
with hypertrophy and spinal stenosis.  Significantly, 
however, at no point during treatment for his back has a 
medical opinion linked the onset of his herniated nucleus 
pulposus, or any other back condition, to his time in 
service.  

The Veteran's claim was previously denied because there were 
no in-service complaints of, treatment for, or diagnosis of 
herniated nucleus pulposus.  The evidence submitted since 
June 1962 is new in that it had not previously been 
submitted.  However, this evidence is not material because it 
does not tend to show that the Veteran's herniated nucleus 
pulposus had its onset during, or was caused by, his military 
service.  Although the newly associated VA and private 
treatment records confirm that the Veteran has been diagnosed 
with a back condition and show that he has continued to 
receive treatment for this condition, there is still no 
evidence of record indicating that his herniated nucleus 
pulposus had its onset during active service or is related to 
any in-service disease or injury.  Accordingly, the new 
evidence of record fails to provide a reasonable possibility 
of substantiating the Veteran's service-connection claim, and 
therefore does not provide a basis for reopening the claim.  
See 38 C.F.R. § 3.156 (2008).

The Veteran's contentions that he injured his back during 
service and that his herniated nucleus pulposus is related to 
his active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1962, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the Veteran lacks medical expertise 
and is not qualified to offer medical opinions; therefore, 
his statements are not material.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
Veteran's claim to 



reopen his previously denied claim for entitlement to service 
connection for herniated nucleus pulposus is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for herniated nucleus pulposus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


